DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered. 
Election/Restrictions
Applicant’s election without traverse of Species G (figures 14) in the reply filed on January 28, 2021 is acknowledged.
Claims 4,11,12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cone shaped plunger sealed to the cup shaped receiver with a diaphragm shaped membrane must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the plates and plunger in the elected embodiment of figures 14 (and the line of demarcation between the plates, plunger, diaphragm membrane, and housing as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because applicants drawings submitted as “Replacement Sheets” are simply a resubmission of the drawings that were originally filed.  This is unacceptable in response to the request made in the prior Office action.  Applicants should submit formal drawings which clearly show the features in the elected embodiment, preferable on a larger scale for ease of identifiable features should the device mature into a patent.  Corrected drawing sheets in compliance with 37 CFR 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim s 1- is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugasawara et al. 4,938,322 in view of Wada 8,672,111.
Regarding claim 1 Sugasawara shows a ‘compensating damper’ as broadly claimed in figures 7+ comprising:
opposed working end faces 1,2, a hermetically sealed chamber 1c,1d between the working end faces, a plurality of viscous fluid films separated by a set of plates 7,7b disposed in the chamber 
	Lacking in Sugasawara is a specific showing of the conical plates being nested into one another.  
	However note the different shapes of the plates that may be used in Sugasawara which suggests that these plates do not have to be locked into any particular design.
	The reference to Wada shows a viscous damper similar in design to that of Sugasawara but uses a plurality of nested plates at 30 and 50.
	One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a nested arrangement of conical plates, as per the teaching of Wada at 30,50, in the device of  Sugasawara , simply as the obvious substitution of one conical plate arrangement for another per the intended application of the device—since Sugasawara is not locked into any particular plate design.
	Regarding claim 3, given the breadth of the limitation of ‘more than one geometric plane at once’ Sugasawara, as modified, is considered to be capable of meeting the claimed limitations given the similarity in design to that of applicant’s.  Note there is an infinite number of ‘geometric planes’.
	Regarding claim 9 these limitations are met.
Claim 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugasawara/Wada  as applied to claim 1 above, and further in view of Tirabassi 3,674,251.
Regarding claim 10 Sugasawara, as modified, lacks specifically showing a series of alternating stacked and wavy plates.
The device to Tirabassi shows such a device with fluid therebetween.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a nested arrangement of flat/wavy plates in the device of Sugasawara per the intended application of the device—since Sugasawara is not locked into any particular plate design.
Allowable Subject Matter
Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/16/21